 



Exhibit 10.1

TRANSFER AGREEMENT

     This transfer agreement (the “Agreement”) is made as of December 31, 2004
(the “Effective Date”) by and among ARTISTdirect Recordings, Inc., a Delaware
corporation (“Recordings”), ARTISTdirect, Inc., a Delaware corporation (“ADI”),
and Radar Records Holdings, Inc., a Delaware corporation (“FieldCo”). The
parties agree as follows:

RECITALS



A.   Recordings and Radar Records Holdings, LLC are parties to that certain
Operating Agreement of ARTISTdirectRecords, LLC (the “LLC”) dated May 31, 2001,
as amended on April 22, 2002 (the “LLC Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
ascribed to them in the LLC Agreement.



B.   ADI is the owner of 100% of the capital stock of Recordings (the “Stock”).



C.   Subject to the conditions and in consideration of the purchase price
described below, ADI offers to transfer 100% of the Stock to FieldCo, and
FieldCo desires to buy and accept such Stock (the “Transfer”).



D.   Investors who have provided bridge funding to the LLC (“Bridge Investors”)
have been or will be offered the opportunity to acquire their pro-rata share of
the Stock under the terms specified herein.



E.   The parties desire to make the Transfer on the terms and conditions set
forth below.

AGREEMENT



1.   Transfer of Interest. On the Effective Date, ADI sells and transfers the
Stock to FieldCo, and FieldCo acquires and accepts the Stock.



2.   Consideration. In consideration for the Transfer set forth in Section 1,
FieldCo agrees to pay ADI a purchase price of $115,000 in cash upon demand
therefor.



3.   BMG Rights. FieldCo agrees that it acquires and accepts the Stock subject
to the rights, if any, of BMG Music, a New York general partnership (“BMG”), as
set forth in Section 10.4 and 10.5 of the LLC Agreement.



  a.   BMG Right of First Offer to Purchase Units or a Loan Interest. BMG has
the right of first offer to purchase Units or a loan interest. As set forth in
Section 10.4(b), BMG must be given a written offer to sell (the “Founding Member
Sale Offer”), which offer will describe the portion of the Units, as well as the
price and the material terms upon which such Founding Member is willing to make
such sale. FieldCo hereby agrees that the Transfer may be subject to the
provisions of Section 10.4 and acknowledges that FieldCo is solely responsible
for promptly

 



--------------------------------------------------------------------------------



 



      providing the Founding Member Sale Offer to BMG and will sell Units (or
the Stock) to BMG to the extent required under Section 10.4 of the LLC
Agreement.



  b.   BMG Co-Sale Right. Pursuant to Section 10.5 of the LLC Agreement, in lieu
of exercising the right to purchase, BMG has the opportunity to transfer to the
proposed buyer its Pro Rata Share (the “Co-Sale Right”). As set forth in
Section 10.5(b), prior to the consummation of the transfer of Units, the bona
fide offer from the buyer must be reduced to writing (the “Co-Sale Offer”) and
written notice of the Co-Sale Offer must be delivered, together with a true copy
of the Co-Sale Offer (the “Co-Sale Notice”), to BMG. FieldCo hereby agrees that
the Transfer may be subject to the provisions of Section 10.5 and acknowledges
that FieldCo is solely responsible for promptly providing the Co-Sale Notice to
BMG and will acquire Units from BMG, to the extent required under Section 10.5
of the LLC Agreement.

FieldCo also agrees to offer to the Bridge Investors (excluding Frederick W.
Field and entities related to or controlled by him) the right to acquire their
proportional share (based upon the amount of bridge funding made by each Bridge
Investor) of the Stock on the same terms and conditions set forth herein.



4.   Representations and Warranties.



  a.   ADI represents and warrants that:

               (i) it has legal title to, beneficial ownership of, and the power
and authority to sell the Stock, and owns and is transferring the Stock free and
clear of any liens, security interests, encumbrances and claims, except as to
any rights of BMG under the terms and conditions of the LLC Agreement.

               (ii) Recordings is a corporation duly formed and validly existing
under the laws of the state of Delaware.

               (iii) ADI is the record and beneficial owner of 1,000 shares of
Recordings, which constitute 100% of the issued and outstanding equity interests
in Recordings.



  b.   ADI, the parent company of Recordings, acknowledges that Frederick W.
Field (“Field”) owns FieldCo, is Chairman and a member of the Board of Directors
of ADI, is Chairman and indirect owner of 35% of the LLC, and has indirectly
provided bridge loans of $3,675,200 to the LLC through December 31, 2004. ADI
acknowledges the interested nature of the Transfer due to these relationships
and transactions, and hereby represents and warrants that full disclosure has
been made to the Board of Directors of ADI and that the required approval by
disinterested members of the Board of Directors of ADI has been obtained.    
c.   FieldCo represents and warrants as follows:

               (i) that it is fully informed as to the financial and other
aspects of Recordings, and that it is purchasing the Stock of Recordings on an
AS-IS basis,

 



--------------------------------------------------------------------------------



 



without reliance upon any representations or warranties of ADI, except as set
forth in Section 4a above.

               (ii) FieldCo is a corporation duly formed and validly existing
under the laws of the State of Delaware.

               (iii) All corporate and shareholder action, if any, required to
authorize FieldCo to enter into and to perform its obligations under this
Agreement have been taken.



5.   Indemnification.



  a.   ADI will, to the fullest extent permitted by law, indemnify, defend and
hold harmless Field, FieldCo and each of the FieldCo’s trustees, officers,
directors, employees and agents from and against any and all liabilities and
other losses to which any of them may become subject (or threatened to become
subject) and from and against any and all proceedings to which any of them may
become involved (or threatened to become involved), as a party or otherwise
arising out of (1) events occurring after the Effective Date in connection with
the Transfer, (2) a breach by ADI of its representations and warranties
contained herein; and (3) any breach by ADI of obligations under this Agreement.



  b.   FieldCo will, to the fullest extent permitted by law, indemnify, defend
and hold harmless ADI and each of ADI’s, officers, directors, employees and
agents from and against any and all liabilities and other losses to which any of
them may become subject (or threatened to become subject) and from and against
any and all proceedings to which any of them may become involved (or threatened
to become involved), as a party or otherwise, arising out of or related to:
(1) its ownership of the Stock subsequent to the Effective Date; (2) a breach by
FieldCo of its representations and warranties contained herein; and (3) any
breach by FieldCo of its obligations under this Agreement.



6.   Miscellaneous. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. A facsimile signature shall be deemed an original. This Agreement is
the complete and exclusive statement of agreement and understanding of the
parties with respect to matters herein and replaces and supersedes all prior
written or oral agreements or understandings by and among the parties with
respect to the matters covered by it. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.



7.   Further Assurances. Each party agrees to cooperate fully with the other
parties, to take such actions, to execute such further instruments, documents
and agreements, and to give such further written assurances, as may be
reasonably requested by any other party to evidence and reflect the transactions
described herein and contemplated hereby, and to carry into effect the intents
and purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement, effective
as of the Effective Date.

     
“FieldCo”
  “Recordings”
 
   
Radar Records Holdings, Inc.
  ARTISTdirect Recordings, Inc.
 
   
By: /s/ Frederick W. Field
  By: /s/ Robert N. Weingarten
 
   
Frederick W. Field
  Robert N. Weingarten
 
   
Its: Chief Executive Officer
  Its: Chief Financial Officer
 
   
“ADI”
   
 
   
ARTISTdirect, Inc.
   
 
   
By: /s/ Robert N. Weingarten
         
Robert N. Weingarten
   
 
   
Its: Chief Financial Officer
   

 